Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-13 & 18-20 is the inclusion of a method steps of a printer that includes generating an image of the article and the fiducial; locating the fiducial in the image; using the fiducial to establish a point of reference relative to a print location on the article. It is these steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 14-17 is the inclusion of a method steps of a printer that includes wherein the fiducial is located in the first image of the first article, wherein the reference location is based on a location of the fiducial in the first image of the first article, and wherein the graphic is positioned at a pre-selected location relative to the reference location; and locating the fiducial in the second image of the second article, by the computing device, wherein the second article comprises one or more characteristics that are different than one or more corresponding characteristics of the first article. It is these steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizes (US 7090324) discloses compensating for streaks by utilizing a separate tone reproduction curve for each pixel column. A compensation pattern having alignment marks before & after a halftone compensation region. The alignment marks provide alignment between .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853